Title: From Thomas Jefferson to United States Senate, 15 January 1807
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                     Jan. 15. 1807.
                        
                        I nominate Caesar A. Rodney of Pensylvania to be Attorney General for the United States.
                        
                            Th: Jefferson
                            
                            
                        
                    